


109 HR 6065 IH: Tax Free Health Savings Act of

U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6065
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2006
			Mr. Cantor introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for the payment of premiums for high deductible health plans, and
		  for other purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Tax Free Health Savings Act of
			 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Deduction of premiums for high deductible health
				plans.
					Sec. 3. Credit for certain employment taxes paid with respect
				to premiums for high deductible health plans and contributions to health
				savings accounts.
					Sec. 4. Refundable credit for health insurance coverage under
				high deductible health plan.
					Sec. 5. Advance payment of credit as premium payment for high
				deductible health insurance.
					Sec. 6. Increase in contribution limits for health savings
				accounts.
					Sec. 7. Health reimbursement arrangements and spending
				arrangements in combination with health savings accounts.
					Sec. 8. Certain expenses treated as qualified medical
				expenses.
					Sec. 9. Exception to requirement for employers to make
				comparable health savings account contributions.
				
			2.Deduction of premiums
			 for high deductible health plans
			(a)In
			 GeneralPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Premiums for
				high deductible health plans
						(a)Deduction
				allowedIn the case of an individual, there shall be allowed as a
				deduction for the taxable year the aggregate amount paid by the taxpayer as
				premiums under a high deductible health plan with respect to months during such
				year for which such individual is an eligible individual with respect to such
				health plan.
						(b)DefinitionsFor
				purposes of this section—
							(1)Eligible
				individualThe term eligible individual means an
				individual who—
								(A)is described in
				section 223(c)(1), and
								(B)is the taxpayer or
				the taxpayer’s spouse and dependents.
								(2)High deductible
				health planThe term high deductible health plan has
				the meaning given such term by section 223(c)(2).
							(c)Special
				rules
							(1)Deduction
				limits
								(A)Deduction
				allowable for only 1 planFor purposes of this section, in the
				case of an individual covered by more than 1 high deductible health plan for
				any month, the individual may only take into account amounts paid for such
				month for the plan with the lowest premium.
								(B)Plans covering
				ineligible individualsIf 2 or more individuals are covered by a
				high deductible health plan for any month but only 1 of such individuals is an
				eligible individual for such month, only 50 percent of the aggregate amount
				paid by such eligible individual as premiums under the plan with respect to
				such month shall be taken into account for purposes of this section.
								(2)Group health
				plan coverage
								(A)In
				generalNo deduction shall be
				allowed for an individual under subsection (a) for any amount paid for coverage
				under a high deductible health plan for a month if that individual participates
				in any coverage under a group health plan (within the meaning of section 5000
				without regard to section 5000(d)). For purposes of the preceding sentence, an
				arrangement which constitutes individual health insurance shall not be treated
				as a group health plan if such arrangement is a high deductible health plan (as
				defined in section 223(c)(2)), or is a payment by an employer or employee
				organization with respect to such high deductible health plan, notwithstanding
				that an employer or employee organization negotiates the cost or benefits of
				such arrangement.
								(B)Exception for
				plans only providing contributions to health savings
				accountsSubparagraph (A) shall not apply to an individual if the
				individual's only coverage under a group health plan for a month consists of
				contributions by an employer to a health savings account with respect to which
				the individual is the account beneficiary.
								(C)Exception for
				certain permitted coverageSubparagraph (A) shall not apply to an
				individual if the individual’s only coverage under a group health plan for a
				month is coverage described in clause (i) or (ii) of section
				223(c)(1)(B).
								(3)Medical and
				health savings accountsSubsection (a) shall not apply with
				respect to any amount which is paid or distributed out of an Archer MSA or a
				health savings account which is not included in gross income under section
				220(f) or 223(f), as the case may be.
							(4)Coordination
				with deduction for health insurance of self-employed
				individualsAny amount taken into account by the taxpayer in
				computing the deduction under section 162(l) shall not be taken into account
				under this section.
							(5)Coordination
				with medical expense deductionAny amount taken into account by
				the taxpayer in computing the deduction under this section shall not be taken
				into account under section
				213.
							.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting before the last sentence at the end the following new
			 paragraph:
				
					(21)Premiums for
				high deductible health plansThe deduction allowed by section
				224.
					.
			(c)Coordination
			 with section 35 health insurance costs
			 creditSection 35(g)(2) of such Code is amended by striking
			 or 213 and inserting , 213, or 224.
			(d)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and by inserting before such item the
			 following new item:
				
					
						Sec. 224. Premiums for high deductible
				health
				plans.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Credit for certain
			 employment taxes paid with respect to premiums for high deductible health plans
			 and contributions to health savings accounts
			(a)Allowance of
			 creditSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Employment taxes
				paid with respect to premiums for high deductible health plans and
				contributions to health savings accounts
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to the product of—
							(1)the sum of the
				rates of tax in effect under sections 3101(a), 3101(b), 3111(a), and 3111(b)
				for the calendar year in which the taxable year begins, multiplied by
							(2)the sum of—
								(A)the aggregate amount paid by such
				individual as premiums under a high deductible health plan which is allowed as
				a deduction under section 224 for the taxable year, and
								(B)the aggregate
				amount paid to a health savings account of such individual which is allowed as
				a deduction under section 223 for the taxable year.
								(b)Credit limited
				to certain employment taxes
							(1)In
				generalThe credit allowed
				under subsection (a) with respect to any individual for any taxable year shall
				not exceed the specified employment taxes with respect to such individual for
				such taxable year.
							(2)Specified
				employment taxesFor purposes
				of this subsection, the term specified employment taxes means,
				with respect to any individual for any taxable year, the sum of—
								(A)the taxes imposed
				under sections 3101(a), 3101(b), 3111(a), 3111(b), 3201(a), 3211(a), and
				3221(a) (taking into account any adjustments or refunds under section 6413)
				with respect to wages and compensation received by such individual during the
				calendar year in which such taxable year begins, and
								(B)the taxes imposed
				under subsections (a) and (b) of section 1401 with respect to the
				self-employment income of such individual for such taxable year.
								(c)Special rule for
				employment compensation in excess of Social Security contribution base
							(1)In
				generalIf the aggregate amount of employment compensation
				received by any individual during the calendar year in which the taxable year
				begins exceeds the contribution and benefit base (as determined under section
				230 of the Social Security Act), the amount of the credit determined under
				subsection (a) (determined before application of subsection (b)) shall be equal
				to the sum of—
								(A)the amount
				determined under subsection (a) by only taking into account so much of the
				amount determined under subsection (a)(2) as does not exceed such excess and by
				only taking into account the rates of tax in effect under section 3101(b) and
				3111(b), and
								(B)the amount
				determined under subsection (a) by only taking into account so much of the
				amount determined under subsection (a)(2) as is not taken into account under
				subparagraph (A) and by taking into account each of the rates of tax referred
				to in subsection (a)(1).
								(2)Employment
				compensationFor purposes of
				this subsection, the term employment compensation means, with
				respect to any individual for any taxable year, the sum of—
								(A)the wages (as
				defined in section 3121(a)) and compensation (as defined in section 3231(e))
				received by such individual during the calendar year in which such taxable year
				begins, and
								(B)the
				self-employment income (as defined in section 1402(b)) of such individual for
				such taxable year.
								(d)Recapture of
				contribution credit in case of certain nonqualified distributions from health
				savings accounts
							(1)In
				generalIn the case of a taxpayer whose gross income for any
				taxable year includes a payment or distribution from a health savings account
				of the taxpayer by reason of section 223(f)(2) and with respect to whom there
				is a contribution credit recapture amount for such taxable year, the tax
				imposed by this chapter on such taxpayer for such taxable year shall be
				increased by the lesser of—
								(A)the product
				of—
									(i)the sum of the rates of tax in effect under
				sections 3101(a), 3101(b), 3111(a), and 3111(b) for the calendar year in which
				such taxable year begins, multiplied by
									(ii)the amount which
				is so includible, or
									(B)the contribution
				credit recapture amount for such taxable year.
								(2)Contribution
				credit recapture amountFor purposes of this subsection, the term
				contribution credit recapture amount means, with respect to any
				taxpayer for any taxable year, the excess (if any) of—
								(A)the aggregate HSA
				contribution credits allowed to the taxpayer for such taxable year and the
				three preceding taxable years, over
								(B)the aggregate tax
				imposed under this subsection with respect to such taxpayer for such three
				preceding taxable years.
								(3)HSA contribution
				creditFor purposes of this subsection, the term HSA
				contribution credit means, with respect to any taxable year, the credit
				which would have been allowed under this section for such taxable year if the
				amount described in subsection (a)(2)(A) for such taxable year were zero.
							.
			(b)Conforming
			 amendments
				(1)Subsection (f) of section 223 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(9)Cross
				referenceFor rules providing for the recapture of the HSA
				contribution credit in the case of certain nonqualified distributions from
				health savings accounts, see section
				36(d).
						.
				(2)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or section 36 after section 35.
				(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 by inserting after the item relating to section 35 the following new
			 items:
					
						
							Sec. 36. Employment taxes paid with
				respect to premiums for high deductible health plans and contributions to
				health savings accounts.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			4.Refundable credit for
			 health insurance coverage under high deductible health plan
			(a)Allowance of
			 creditSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (as amended by this Act) is amended by inserting
			 after section 36 the following new section:
				
					36A.Health
				insurance coverage under high deductible health plan
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year the aggregate amount paid in cash by the taxpayer
				for qualified coverage under a high deductible health plan for the taxpayer and
				the taxpayer’s spouse and dependents.
						(b)Limitations
							(1)In
				generalThe amount allowable
				as a credit under subsection (a) for the taxable year shall not exceed the sum
				of the monthly limitations for months during such taxable year that the
				taxpayer or the taxpayer’s spouse or dependents is an eligible individual.
							(2)Monthly
				limitation
								(A)In
				generalThe monthly
				limitation for any month is the credit percentage of 1/12
				of—
									(i)$1,111 in the case
				of qualified health insurance covering only 1 adult or 1 or more
				children,
									(ii)$2,222 in the case of qualified health
				insurance covering only 2 adults or 1 adult and 1 or more children, and
									(iii)$3,333 in the case of qualified health
				insurance covering at least 2 adults and 1 or more children or at least 3
				adults.
									(B)Special rule for
				married individualsIn the case of a taxpayer who is married
				(within the meaning of section 7703) as of the close of the taxable year but
				does not file a joint return for such year and who does not live apart from
				such taxpayer’s spouse at all times during the taxable year, any dollar
				limitation imposed under subparagraph (A) shall be divided equally between the
				taxpayer and the taxpayer’s spouse unless they agree on a different
				division.
								(3)Credit
				percentageFor purposes of paragraph (2), the credit percentage
				is 90 percent, reduced as provided in paragraphs (4) and (5).
							(4)Phaseout of
				credit percentage for coverage of 1 adult or children
								(A)Joint return,
				surviving spouses, and heads of householdIf—
									(i)coverage described
				in paragraph (2)(A)(i) is provided under qualified health insurance for any
				month in the taxable year, and
									(ii)taxpayer is a
				married individual, surviving spouse (as defined in section 2(a)), or head of
				household (as defined in section 2(b)) and has modified adjusted gross income
				in excess of $25,000 for the taxable year,
									the 90
				percent in paragraph (3) shall be reduced by the number of percentage points
				which bears the same ratio to 90 percentage points as such excess bears to
				$15,000.(B)Special rule for
				married filing separate returnIn the case of a married individual who has
				coverage described in paragraph (2)(A)(i) for any month in the taxable year and
				who files a separate return for the taxable year, subparagraph (A) shall be
				applied by substituting for each dollar amount therein one-half of such dollar
				amount.
								(C)Single
				returnIn the case of any
				other return by an individual who has coverage described in paragraph (2)(A)(i)
				for any month in the taxable year, and if—
									(i)the taxpayer has modified adjusted gross
				income in excess of $15,000 for the taxable year but not in excess of $20,000,
				the 90 percent in paragraph (3) shall be reduced by the number of percentage
				points which bears the same ratio to 40 percentage points as—
										(I)the excess of
				modified adjusted gross income in excess of $15,000, bears to
										(II)$5,000, or
										(ii)the taxpayer has modified adjusted gross
				income in excess of $20,000 for the taxable year, the 90 percent in paragraph
				(3) shall be reduced by the sum of 40 percentage points plus the number of
				percentage points which bears the same ratio to 50 percentage points as—
										(I)the excess of
				modified adjusted gross income in excess of $20,000, bears to
										(II)$10,000.
										(5)Phaseout of
				credit percentage for coverage of 2 or more adults and children
								(A)In
				generalIf—
									(i)coverage described
				in clause (ii) or (iii) of paragraph (2)(A) is provided under qualified health
				insurance for any month in the taxable year, and
									(ii)the taxpayer has
				modified adjusted gross income in excess of $25,000 for the taxable
				year,
									the 90
				percent in paragraph (3) shall be reduced by the number of percentage points
				which bears the same ratio to 90 percentage points as such excess bears to
				$35,000.(B)Special rule for
				married filing separate returnIn the case of a married
				individual filing a separate return, subparagraph (A) shall be applied by
				substituting for each dollar amount therein one-half of such dollar
				amount.
								(6)RoundingAny
				percentage resulting from a reduction under paragraphs (4) and (5) shall be
				rounded to the nearest one-tenth of a percent.
							(7)Modified
				adjusted gross incomeFor purposes of this subsection, the term
				modified adjusted gross income means adjusted gross income
				determined—
								(A)without regard to
				this section and sections 911, 931, and 933, and
								(B)after application
				of sections 86, 135, 137, 219, 221, and 469.
								(8)AdultFor purposes of this subsection, the term
				adult means an individual who is the taxpayer, the taxpayer’s
				spouse, or a dependent of the taxpayer who has attained age 24 as of the close
				of the taxable year.
							(9)ChildFor purposes of this subsection, the term
				child means a dependent of the taxpayer who has not attained age
				24 as of the close of the taxable year.
							(c)Qualified
				coverage under a high deductible health planFor purposes of this section, the term
				qualified coverage under a high deductible health plan means
				coverage under a high deductible health plan (as defined in section 223(c)(2))
				for any month for which each individual covered under such plan is an eligible
				individual.
						(d)Eligible
				individualFor purposes of this section—
							(1)In
				generalThe term eligible individual means, with
				respect to any month, an individual who—
								(A)is described in
				section 223(c)(1) and is not covered by a group health plan, and
								(B)does not have
				other specified coverage.
								(2)Group health
				planThe term group
				health plan has the meaning given such term by section 5000 without
				regard to subsection (d) thereof. For purposes of the preceding sentence, an
				arrangement which constitutes individual health insurance shall not be treated
				as a group health plan if such arrangement is a high deductible health plan (as
				defined in section 223(c)(2)), or is a payment by an employer or employee
				organization with respect to such high deductible health plan, notwithstanding
				that an employer or employee organization negotiates the cost or benefits of
				such arrangement.
							(3)Other specified
				coverageAn individual has other specified coverage for any month
				if, as of the first day of such month—
								(A)Medicare,
				Medicaid, SCHIPSuch individual—
									(i)is
				entitled to benefits under part A of title XVIII of the Social Security Act or
				enrolled under part B of such title,
									(ii)is enrolled in the program under title XIX
				of the Social Security Act (other than under section 1928 of such Act),
				or
									(iii)is enrolled in the program under title XXI
				of the Social Security Act.
									(B)ImprisonmentSuch individual is imprisoned under
				Federal, State, or local authority.
								(C)Physical
				presence requirementsSuch
				individual is present in the United States on fewer than 183 days during the
				taxable year (determined in accordance with section 7701(b)(7)).
								(e)Other
				definitions
							(1)DependentsFor purposes of this section—
								(A)Dependent
				definedThe term
				dependent has the meaning given such term by section 152
				(determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof).
								(B)Special rule for
				dependent child of divorced parentsAn individual who is a child to whom
				section 152(e) applies shall be treated as a dependent of the custodial parent
				for a coverage month unless the custodial and noncustodial parent provide
				otherwise.
								(C)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151(c) is
				allowable to another taxpayer for a taxable year beginning in the calendar year
				in which such individual’s taxable year begins.
								(f)Inflation
				adjustments
							(1)Credit and
				health insurance amountsIn the case of any taxable year
				beginning after 2007, each dollar amount referred to in subsection (b)(2)(A)
				shall be increased by an amount equal to—
								(A)such dollar amount,
				multiplied by
								(B)the cost-of-living
				adjustment determined under section 213(d)(10)(B)(ii) for the calendar year in
				which the taxable year begins, determined by substituting 2006
				for 1996 in subclause (II) thereof.
								If any amount as adjusted under the
				preceding sentence is not a multiple of $10, such amount shall be rounded to
				the nearest multiple of $10.(2)Income phaseout
				amountsIn the case of any taxable year beginning after 2007,
				each dollar amount referred to in paragraphs (4) and (5) of subsection (b)
				shall be increased by an amount equal to—
								(A)such dollar amount,
				multiplied by
								(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
								If any amount as adjusted under the
				preceding sentence is not a multiple of $50, such amount shall be rounded to
				the next lowest multiple of $50.(g)Special
				rules
							(1)Coordination
				with deduction for premiums for high deductible health plansNo
				credit shall be allowable under this section for a taxable year if a deduction
				is allowed under section 224 for the taxable year.
							(2)Coordination
				with deduction for health insurance costs of self-employed
				individualsNo credit shall
				be allowable under this section for a taxable year if a deduction is allowed
				under section 162(l) for the taxable year.
							(3)Coordination
				with advance paymentRules similar to the rules of section
				35(g)(1) shall apply to any credit to which this section applies.
							(4)Coordination with
				section 35If a taxpayer is eligible for the credit allowed under
				this section and section 35 for any month, the taxpayer shall elect which
				credit is to be allowed with respect to such month.
							(h)Expenses must be
				substantiatedA payment for insurance to which subsection (a)
				applies may be taken into account under this section only if the taxpayer
				substantiates such payment in such form as the Secretary may prescribe.
						(i)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, as amended by this Act, is
			 amended by inserting or section 36A after section
			 36.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (as amended by this Act) is amended by inserting after the
			 item relating to section 36 the following new item:
					
						
							Sec. 36A. Health insurance coverage under high deductible
				health
				plan.
						
						.
				(c)Effective
			 datesThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			5.Advance payment of
			 credit as premium payment for high deductible health insurance
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the
			 following:
				
					7529.Advance
				payment of credit as premium payment for high deductible health
				insuranceNot later than
				January 1, 2008, the Secretary shall establish a program for making payments to
				providers of qualified coverage under a high deductible health plan (as defined
				by subsection (c) of section 36A) on behalf of individuals eligible for the
				credit under section 36A. Such payments shall be made on the basis of modified
				adjusted gross income of eligible individuals for the preceding taxable
				year.
					.
			(b)Disclosure of
			 return information for purposes of advance payment of credit as premiums for
			 high deductible health insurance
				(1)In
			 generalSubsection (l) of section 6103 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(21)Disclosure of
				return information for purposes of advance payment of credit as premiums for
				high deductible health insuranceThe Secretary may, on behalf of individuals
				eligible for the credit under section 36A, disclose to a provider of qualified
				coverage under a high deductible health plan (as defined by subsection (c) of
				section 36A), and persons acting on behalf of such provider, return information
				with respect to any such individual and the spouse and dependents of such
				individual only to the extent necessary (as prescribed by regulations issued by
				the Secretary) to carry out the program established by section 7529 (relating
				to advance payment of credit as premium payment for high deductible health
				insurance).
						.
				(2)Confidentiality
			 of informationParagraph (3) of section 6103(a) of such Code is
			 amended by striking or (20) and inserting (20), or
			 (21).
				(3)Unauthorized
			 disclosureParagraph (2) of
			 section 7213(a) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
				(c)Information
			 reporting
				(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 such Code (relating to information concerning transactions with other persons)
			 is amended by inserting after section 6050T the following new section:
					
						6050U.Returns
				relating to credit for health insurance coverage under high deductible health
				plan
							(a)Requirement of
				reportingEvery person who is
				entitled to receive payments for any month of any calendar year under section
				7529 (relating to advance payment of credit as premium payment for high
				deductible health insurance) with respect to any individual shall, at such time
				as the Secretary may prescribe, make the return described in subsection (b)
				with respect to each such individual.
							(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
								(1)is in such form as
				the Secretary may prescribe, and
								(2)contains—
									(A)the name, address,
				and TIN of each individual referred to in subsection (a),
									(B)the number of months for which amounts were
				entitled to be received with respect to such individual under section 7529
				(relating to advance payment of credit as premium payment for high deductible
				health insurance),
									(C)the amount
				entitled to be received for each such month, and
									(D)such other
				information as the Secretary may prescribe.
									(c)Statements to be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
								(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person, and
								(2)the information
				required to be shown on the return with respect to such individual.
								The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be
				made..
				(2)Assessable
			 penalties
					(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 redesignating clauses (xiii) through (xviii) as clauses (xiv) through (xix),
			 respectively, and by inserting after clause (xii) the following new
			 clause:
						
							(xiii)section 6050U (relating to returns relating
				to credit for health insurance coverage under high deductible health
				plan),
							.
					(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or at the
			 end of subparagraph (AA), by striking the period at the end of subparagraph
			 (BB) and inserting , or, and by adding after subparagraph (BB)
			 the following new subparagraph:
						
							(CC)section 6050U (relating to returns relating
				to credit for health insurance coverage under high deductible health
				plan).
							.
					(d)Clerical
			 amendments
				(1)The table of
			 sections for chapter 77 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 7529. Advance payment of credit as premium payment for
				high deductible health
				insurance.
						
						.
				(2)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by adding at the end the following new item:
					
						
							Sec. 6050U. Returns relating to credit for health insurance
				coverage under high deductible health
				plan.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			6.Increase in
			 contribution limits for health savings accounts
			(a)Increase in
			 monthly limit
				(1)In
			 generalParagraph (2) of section 223(b) of the Internal Revenue
			 Code of 1986 (relating to monthly limitation) is amended to read as
			 follows:
					
						(2)Monthly
				limitation
							(A)In
				generalIn the case of an eligible individual who has coverage
				under a high deductible health plan, the monthly limitation for any month of
				such coverage is 1/12 of the lesser of—
								(i)the sum of the
				annual deductible and the other annual out-of-pocket expenses (other than for
				premiums) required to be paid under the plan by the eligible individual for
				covered benefits, or
								(ii)in
				the case of an eligible individual with—
									(I)self-only coverage,
				the dollar amount in effect under subclause (I) of subsection (c)(2)(A)(ii),
				or
									(II)family coverage,
				the dollar amount in effect under subclause (II) of subsection
				(c)(2)(A)(ii).
									(B)Special rules
				relating to out-of-pocket expenses
								(i)Reduction for
				separate planThe annual out-of-pocket expenses taken into
				account under subparagraph (A)(i) with respect to any eligible individual shall
				be reduced by any out-of-pocket expense payable under a separate plan covering
				the individual.
								(ii)Secretarial
				authorityThe Secretary may by regulations provide that annual
				out-of-pocket expenses will not be taken into account under subparagraph (A)(i)
				to the extent that there is only a remote likelihood that such amounts will be
				required to be
				paid.
								.
				(2)Conforming
			 amendments
					(A)Section
			 223(b)(3)(A) of such Code is amended by striking subparagraphs (A) and
			 (B) of.
					(B)Section
			 223(d)(1)(A)(ii)(I) of such Code is amended by striking subsection
			 (b)(2)(B)(ii) and inserting subsection
			 (c)(2)(A)(ii)(II).
					(C)Section
			 223(c)(2)(D)(ii) of such Code is amended to read as follows:
						
							(ii)Certain items
				disregarded in computing monthly limitationSuch plan's annual
				deductible, and such plan's annual out-of-pocket limitation, for services
				provided outside of such network shall not be taken into account for purposes
				of subsection
				(b)(2).
							.
					(D)Section 223(g)(1)
			 of such Code is amended by striking subsections (b)(2) and
			 (c)(2)(A) and inserting subsection (c)(2)(A).
					(b)Application of
			 special rules for married individualsParagraph (5) of section
			 223(b) of such Code (relating to special rule for married individuals) is
			 amended to read as follows:
				
					(5)Special rules
				for married individuals
						(A)In
				generalIn the case of individuals who are married to each other
				and who are both eligible individuals, the limitation under paragraph (1) for
				each spouse shall be equal to the spouse's applicable share of the combined
				marital limit.
						(B)Combined marital
				limitFor purposes of subparagraph (A), the combined marital
				limit is the excess (if any) of—
							(i)the lesser
				of—
								(I)subject to
				subparagraph (C), the sum of the limitations computed separately under
				paragraph (1) for each spouse (including any additional contribution amount
				under paragraph (3)), or
								(II)the dollar amount
				in effect under subsection (c)(2)(A)(ii)(II), over
								(ii)the aggregate
				amount paid to Archer MSAs of such spouses for the taxable year.
							(C)Special rule
				where both spouses have family coverage under same planFor
				purposes of subparagraph (B)(i)(I), if either spouse has family coverage which
				covers both spouses, both spouses shall be treated as having only such coverage
				(and if both spouses each have such coverage under different plans, shall be
				treated as having only family coverage with the plan with respect to which the
				lowest amount is determined under paragraph (2)(A)(i)).
						(D)Applicable
				shareFor purposes of subparagraph (A), a spouse's applicable
				share is one-half of the combined marital limit unless both spouses agree on a
				different division.
						(E)Couples not
				married entire yearThe Secretary shall prescribe rules for the
				application of this paragraph in the case of any taxable year for which the
				individuals were not married to each other during all months included in the
				taxable year, including rules which allow individuals in appropriate cases to
				take into account coverage prior to marriage in computing the combined marital
				limit for purposes of this
				paragraph.
						.
			(c)Self-only
			 coverageSection 223(c)(4) of such Code (defining family
			 coverage) is amended to read as follows:
				
					(4)Coverage
						(A)Family
				coverageThe term family coverage means any coverage
				other than self-only coverage.
						(B)Self-only
				coverageIf more than 1 individual is covered by a high
				deductible health plan but only 1 of the individuals is an eligible individual,
				the coverage shall be treated as self-only
				coverage.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			7.Health reimbursement
			 arrangements and spending arrangements in combination with health savings
			 accounts
			(a)In
			 generalSubparagraph (B) of section 223(c)(1) of the Internal
			 Revenue Code of 1986 (relating to certain coverage disregarded) is amended by
			 striking and at the end of clause (i), by striking the period at
			 the end of clause (ii) and inserting , and, and by inserting
			 after clause (ii) the following new clause:
				
					(iii)coverage under a flexible spending
				arrangement or a health reimbursement arrangement, or both, which meets the
				requirements of paragraph
				(6).
					.
			(b)Combination
			 health reimbursement, savings, and spending
			 arrangementsSubsection (c) of section 223 of such Code (relating
			 to definitions and special rules) is amended by adding at the end the following
			 new paragraph:
				
					(6)Combined limit
				for contributions or credits to health reimbursement, arrangements and spending
				arrangements
						(A)In
				generalIn the case of
				coverage under a flexible spending arrangement or a health reimbursement
				arrangement, or both, such coverage meets the requirements of this paragraph
				if, with respect to an individual—
							(i)the sum of—
								(I)the amount
				allowable as a deduction under subsection (a),
								(II)the salary
				reduction amount elected by the individual and, if applicable, the employer
				contribution or credit allocated to the individual for the taxable year under
				the flexible spending arrangement (as defined in section 106(c)(2)),
				plus
								(III)the amounts that the individual is
				permitted, under the terms of the plan, to receive in reimbursements for the
				taxable year under the health reimbursement arrangement, does not exceed
								(ii)the sum of the
				annual deductible and the other annual out-of-pocket expenses (other than for
				premiums) required to be paid under the plan by the eligible individual for
				covered benefits.
							(B)Exceptions for
				disregarded coverageFor
				purposes of subparagraph (A)—
							(i)Certain flexible
				spending arrangementsAny
				flexible spending arrangement salary reduction amounts or employer
				contributions or credits that are restricted by the employer to use for
				coverage described in paragraph (1)(B) shall not be taken into account under
				subparagraph (A)(i)(II).
							(ii)Certain health
				reimbursement arrangementsAny reimbursements from a health
				reimbursement arrangement for coverage described in paragraph (1)(B) shall not
				be taken into account under subparagraph (A)(i)(III).
							(C)TerminationCoverage
				shall not be treated as meeting the requirements of this paragraph for any
				taxable year beginning after December 31,
				2011.
						.
			(c)One-time FSA and
			 HRA rollovers to HSAs
				(1)In
			 generalA plan shall not fail to be treated as a flexible
			 spending arrangement or health reimbursement arrangement under section 105 or
			 106 of the Internal Revenue Code of 1986 merely because—
					(A)such plan provides
			 for a contribution to the health savings account (as defined in section 223 of
			 such Code) of the employee which meets the requirements of paragraph (2),
			 and
					(B)such plan
			 thereafter terminates with respect to such employee.
					(2)RequirementsA
			 contribution meets the requirements of this paragraph if—
					(A)in the case of a flexible spending
			 arrangement (as defined in section 106(c)(2) of such Code) in existence on
			 April __, 2006, such contribution is the remaining balance in such arrangement
			 as of the last day of the plan year ending in or before the taxable year in
			 which such contribution is made,
					(B)in the case of a health reimbursement
			 arrangement in existence on April __, 2006, such contribution is the remaining
			 balance of the amount to be received in reimbursements under such arrangement
			 as of the last day of the plan year ending in or before the taxable year in
			 which such contribution is made, and
					(C)such contribution is made by the employer
			 directly to the health savings account of the employee not later than 60 days
			 after the end of the plan year of such flexible spending arrangement or health
			 reimbursement arrangement.
					(3)Treatment as
			 rollover contributionFor purposes of sections 223 and 4973 of
			 such Code, a contribution which meets the requirements of paragraph (2) shall
			 be treated as a rollover contribution described in section 223(f)(5) of such
			 Code.
				(4)Tax Treatment
			 relating to contributionsFor purposes of this title—
					(A)Income
			 taxGross income shall not include the amount of any contribution
			 under this subsection.
					(B)Employment
			 taxesAmounts contributed to a health savings account under this
			 subsection shall be treated as a payment described in section 106(d).
					(C)Comparability
			 excise taxSection 4980G shall not apply to contributions made
			 under this subsection.
					(5)TerminationThis
			 paragraph shall not apply to any taxable year beginning after December 31,
			 2011.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			8.Certain expenses
			 treated as qualified medical expenses
			(a)Premiums for
			 non-group high deductible health plans treated as qualified medical
			 expensesSubparagraph (C) of section 223(d)(2) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (iii), by striking the period at the end of clause (iv) and inserting
			 , or, and by adding at the end the following new clause:
				
					(v)in
				the case of any individual who meets the requirements of subsection
				(c)(1)(A)(ii) (after application of subsection (c)(1)(B)) and section
				224(c)(2), a high deductible health
				plan.
					.
			(b)Special rule for
			 certain medical expenses incurred before establishment of accountParagraph (2) of section 223(d) of such
			 Code is amended by adding at the end the following new subparagraph:
				
					(E)Certain medical
				expenses incurred before establishment of account treated as
				qualifiedAn expense shall not fail to be treated as a qualified
				medical expense solely because such expense was incurred before the
				establishment of the health savings account if such expense was
				incurred—
						(i)during
				either—
							(I)the taxable year
				in which the health savings account was established, or
							(II)the preceding taxable year in the case of a
				health savings account established after the taxable year in which such expense
				was incurred but before the time prescribed by law for filing the return for
				such taxable year (not including extensions thereof), and
							(ii)for medical care of an individual during a
				period that such individual was covered by a high deductible health plan and
				met the requirements of subsection (c)(1)(A)(ii) (after application of
				subsection
				(c)(1)(B)).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			9.Exception to
			 requirement for employers to make comparable health savings account
			 contributions
			(a)In
			 generalSection 4980G of the
			 Internal Revenue Code of 1986 (relating to failure of employer to make
			 comparable health savings account contributions) is amended by adding at the
			 end the following new subsection:
				
					(d)Exception
						(1)In
				generalTo the extent that an employer’s contributions to the
				health savings accounts of qualified employees exceed the employer’s comparable
				contributions to the health savings accounts of other employees, this section
				shall not apply with respect to the employer’s contributions to the health
				savings accounts of qualified employees.
						(2)Qualified
				employeeFor purposes of this subsection, with respect to an
				employer, the term qualified employee means an individual—
							(A)reasonably expected to incur a higher level
				of medical expenses than the majority of the employer’s other employees due to
				a disease, illness, or other medical condition, and
							(B)with respect to
				whom such elevated expenses are reasonably expected to continue over a period
				in excess of 1
				year.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
